DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 14 as amended in the submission dated 02/11/2021, recite a system and method for pressure control is an object deployment system at a wellhead structure.  While isolation systems for wellheads are known which include individual actuators to selectively allow fluid and deployed element communication between sections (for example, a ball drop section and pressure control segments leading into a wellbore as taught by Corbeil 2014/0360720 and Claxton 2008/0029262), such references do not include the structures and functional operation of the actuator to allow the recited “closed” and operable conditions as recited by the claim in relation to the compliant actuation from the specification.  Likewise, to modify the structures to include such functionality would require substantial redesign to maintain proper pressure control and would rely on an improper degree of hindsight reasoning.  Likewise, in view of the amendments, the prior rejection of double patenting is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/               Primary Examiner, Art Unit 3676